IN THE SUPREME COURT OF THE STATE OF NEVADA


                   LENNOX INDUSTRIES, INC., A                            No. 69659
                   DELAWARE CORPORATION,
                   PRINCIPAL PLACE OF BUSINESS IN
                   TEXAS, REGISTERED IN NEVADA,
                   Petitioner,                                                 FILED
                   vs.
                                                                                   MAY 1 6 2016
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF CLARK;
                   AND THE HONORABLE JOANNA
                   KISHNER, DISTRICT JUDGE,
                   Respondents,
                   and
                   ASPEN MANUFACTURING, INC.; AND
                   RICHMOND AMERICAN HOMES OF
                   NEVADA, INC.,
                   Real Parties in Interest.




                         ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                               This original petition for a writ of mandamus challenges a
                   district court order denying a motion to amend a cross-claim.
                               Having considered the parties' arguments and the supporting
                   documents, we are not persuaded that our extraordinary and discretionary
                   intervention is warranted.   Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004); Smith v. Eighth Judicial Dist. Court,
                   107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). In particular,




SUPREME COURT
        OF
     NEVADA


991 1947A    cep
                petitioner has an adequate remedy in the form of an appeal from a final
                judgment. Pan, 120 Nev. at 224, 88 P.3d at 841. Accordingly, we
                           ORDER the petition DENIED.




                                                          Gibbons




                cc: Hon. Joanna Kishner, District Judge
                     Selman Breitman, LLP
                     Wood, Smith, Henning & Berman, LLP/Las Vegas
                     Hansen Rasmussen, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A